DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed January 20th, 2020 has been entered. Claims 1-20 remain pending. Claims 1-3, 6, 9, 12-13, 15-20 have been amended. 
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/29/2021.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2017/0267338 A1) in view of Bechhoefer et al. (US 20110191040 A1).

Regarding claim 1, Garcia teaches a system for providing control input adjustment (different control input adjustments discussed in Paras. [0051], [0054], [0057], [0063], [0065], [0068]) for an aircraft (Figs. 1-2), the system comprising: one or more mode sensors (Fig. 6, “sensors”, 122; Fig. 9, “sensors”, 302) disposed on an aircraft (Figs. 1-2, 6, 9); a mode analysis system (Fig. 9, “AVC controller”, 300), wherein the mode analysis system is operable to receive mode sensor data from the one or more mode sensors (“In operation , AVC controller 300 receives vibration signals from the AVC sensors 302”, Para. [0079]); and decompose the mode sensor data into decomposed mode data associated with fundamental modes of structural elements of the aircraft associated with the one or more mode sensors (“AVC controller 300 provides control signals to the AVC actuators 304 to generate forces to reduce the vibration sensed by the AVC sensors 302. Control signals to the AVC actuators 304 may vary in magnitude and frequency to cancel vibrations in aircraft 10”, Para. [0079]); and a flight control computer (FCC) (Fig. 6, “Flight Control Computer”, 124) disposed on the aircraft and connected to one or more actuators (Flight control system 120 may include a rotor interface 128 configured to receive commands from the FCC 124 and control one or more actuators, such as a mechanical hydraulic or electric actuators, for the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0051]; additional actuators discussed in Paras. [0052]-[0053]), wherein the FCC is operable to provide a control signal to the one or more actuators according to an association between the decomposed mode data and one or more rotorcraft parameters associated with the one or more actuators (“The FCC 124 includes a processing system 134 that applies models and control laws to augment commands based on aircraft state data . The processing system 134 includes processing circuitry 136 , memory 138 , and an input / output ( I / O ) interface 140…The I / O interface 140 can include a variety of input interfaces, output interfaces, communication interfaces and support circuitry to acquire data from the sensors 122, inputs 126, and other sources ( not depicted ) and communicate with the rotor interface 128, the translation thrust interface 130, tail faring interface 132, engine interface 133, and other subsystem”, Para. [0055]; rotor interface specifically discussed in Para. [0056]).
Garcia does not expressly disclose wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data; generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transform the decomposed frequency domain data into the decomposed mode data in the time domain.
However, in an analogous aircraft system control system, measurement system, and monitoring system art, Bechhoefer teaches wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data (“The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]); generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix (“All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0067]; “Once an appropriate value for A is found, it is necessary to convert the calculated adjustment, which is expressed in the A matrix in the Fourier domain, back to a real adjustment. This may be performed by multiplying the A matrix by an inverse DFT matrix, where each of the rows of the inverse DFT matrix correspond to the blade to be adjusted and each of the columns corresponds to the adjustment type”, Para. [0090]); and transform the decomposed frequency domain data into the decomposed mode data in the time domain (“Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22; where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment”, Para. [0095]; “Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia, wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data; generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transform the decomposed frequency domain data into the decomposed mode data in the time domain, as taught by Bechhoefer, since it was a known mathematical process for smoothing/reducing rotor blade vibrations.

Regarding claim 2, Garcia teaches the system of Claim 1, but does not expressly disclose wherein the mode analysis system is operable to transform the mode sensor data from the time domain into the frequency domain mode sensor data using a Fourier transform, and to transform the decomposed frequency domain data into the decomposed mode data in the time domain.
However, in an analogous aircraft control system art, Bechhoefer teaches wherein the mode analysis system is further operable to transform the mode sensor data from a time domain into the frequency domain mode sensor data using a Fourier transform (“Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]; “The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]), and to transform the decomposed frequency domain data into the decomposed mode data in the time domain using an inverse Fourier transform (“The RTB technique solves a series of simultaneous equations for the general problem in the frequency domain (i.e. Fourier transformed) for each adjustment order, over all sensors and flight regimes and is represented by the following equation for analyzing the vibrations as well as the effect of adjustments to the blades…All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0062] & [0067]; thus using sensor data transformed into the frequency and time domain, then inversely transformed for control adjustment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia wherein the mode analysis system is further operable to transform the mode sensor data from a time domain into frequency domain mode sensor data, and to transform the decomposed frequency domain data into the decomposed mode data in the time domain, as taught by Bechhoefer, since it was a known mathematical process for smoothing rotor blade vibrations.

Regarding claim 3, Garcia as modified by Bechhoefer teaches the system of Claim 2. Further, Bechhoefer teaches wherein the mode analysis system is further operable to perform the frequency domain inverse transformation by multiplying a first matrix having the frequency domain mode sensor data by the inverse transformation matrix, wherein a result of the multiplying is a second matrix having the decomposed frequency domain data (See Paras. [0095]-[0097]: “Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22 where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment. The effect of the real blade adjustment is: A=Fa, V=U-XA EQUATIONS 23A and 23B. Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia as modified by Bechhoefer wherein the mode analysis system is further operable to perform the frequency domain inverse transformation by multiplying a first matrix having the frequency domain mode sensor data by an inverse transformation matrix, wherein a result of the multiplying is a second matrix having the decomposed frequency domain data, as further taught by Bechhoefer, since it was a known mathematical process for transforming matrices of data of rotor blade vibrations.
Regarding claim 4, Garcia teaches the system of Claim 1, but does not expressly disclose wherein the mode analysis system is operable to buffer the mode sensor data as the mode sensor data is received by the mode analysis system from the one or more mode sensors, and to use a real-time process to decompose the mode sensor data into the decomposed mode data.
However, Bechhoefer teaches wherein the mode analysis system is operable to buffer the mode sensor data as the mode sensor data is received by the mode analysis system from the one or more mode sensors (“The tachometer signal (or multiple tachometer signals, depending upon the specific implementation) are applied to a pulse shape filter 86 which buffers and provides a low pass filtering of the signal(s) from the tachometer”, Para. [0038]), and to use a real-time process to decompose the mode sensor data into the decomposed mode data (“The output of the pulse shape filter 86 is provided to a step gain 87 and the output of the step gain 87 is provided to an A/D converter 88. As with the sensor signals, the step gain 87 and the A/D converter 88 cooperate to provide an efficient range of signal. The output of the A/D converter 88 and the output of the high speed A/D converter 84 are combined to provide the digital signal output of the signal conditioner 80. Thus, the output of the signal conditioner 80 is the sampled sensor signals and sampled tachometer signal in digital form. The signal processor 90 receives the output from the signal conditioner 80…The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Paras. [0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia wherein the mode analysis system is further operable to transform the mode sensor data from a time domain into frequency domain mode sensor data, to generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data, and to transform the decomposed frequency domain data into the decomposed mode data in the time domain, as taught by Bechhoefer, since it was a known mathematical process for smoothing rotor blade vibrations using buffer and filtered data.

Regarding claim 5, Garcia as modified by Bechhoefer teaches system of Claim 4, wherein the mode analysis system is disposed on the aircraft (Garcia, Figs. 1-2; Bechhoefer, Figs. 1 & 4).

Regarding claim 9, Garcia teaches a mode analysis system (Fig. 6, “processing system”, 134), comprising: a processor (Fig. 6, “processing circuitry”, 136); and a non-transitory computer-readable storage medium (Fig. 6, “memory”, 138) storing a program to be executed by the processor (“the memory 138 is a tangible storage medium where instructions executable by the processing circuitry 136 are embodied in a non - transitory form”, Para. [0055]), the program including instructions for: receiving mode sensor data from one or more mode sensors (Fig. 6, “sensors”, 122; Fig. 9, “sensors”, 302), the mode sensor data indicating movement of structural elements of a rotorcraft associated with the one or more mode sensors (“The I / O interface 140 can include a variety of input interfaces , output interfaces , communication interfaces and support circuitry to acquire data from the sensors 122 , inputs 126 , and other sources ( not depicted ) and communicate with the rotor interface 128”, para. [0055]); decomposing the mode sensor data into decomposed mode data associated with fundamental modes of the structural elements (“AVC controller 300 provides control signals to the AVC actuators 304 to generate forces to reduce the vibration sensed by the AVC sensors 302. Control signals to the AVC actuators 304 may vary in magnitude and frequency to cancel vibrations in aircraft 10”, Para. [0079]); and providing, to a flight control computer (FCC) disposed on the rotorcraft and connected to one or more actuators, result data associated with the decomposed mode data (“The FCC 124 includes a processing system 134 that applies models and control laws to augment commands based on aircraft state data . The processing system 134 includes processing circuitry 136 , memory 138 , and an input / output ( I / O ) interface 140…The I / O interface 140 can include a variety of input interfaces, output interfaces, communication interfaces and support circuitry to acquire data from the sensors 122, inputs 126, and other sources ( not depicted ) and communicate with the rotor interface 128, the translation thrust interface 130, tail faring interface 132, engine interface 133, and other subsystem”, Para. [0055]; rotor interface specifically discussed in Para. [0056]).
Garcia does not expressly disclose wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data; generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transform the decomposed frequency domain data into the decomposed mode data in the time domain.
However, in an analogous aircraft system control system, measurement system, and monitoring system art, Bechhoefer teaches wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data (“The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]); generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix (“All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0067]; “Once an appropriate value for A is found, it is necessary to convert the calculated adjustment, which is expressed in the A matrix in the Fourier domain, back to a real adjustment. This may be performed by multiplying the A matrix by an inverse DFT matrix, where each of the rows of the inverse DFT matrix correspond to the blade to be adjusted and each of the columns corresponds to the adjustment type”, Para. [0090]); and transform the decomposed frequency domain data into the decomposed mode data in the time domain (“Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22; where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment”, Para. [0095]; “Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia, wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data; generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transform the decomposed frequency domain data into the decomposed mode data in the time domain, as taught by Bechhoefer, since it was a known mathematical process for smoothing/reducing rotor blade vibrations.

Regarding claim 10, Garcia teaches the mode analysis system of Claim 9, wherein the program further includes instructions for generating correlation data that associates the fundamental modes with one or more rotorcraft parameters associated with the one or more actuators (“In an embodiment , inputs 126 including cyclic , collective , pitch rate , and throttle commands that may result in the rotor interface 128 driving the one or more actuators to adjust upper and lower swash plate assemblies ( not depicted ) for pitch control of the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0051]); and wherein the result data is the correlation data, and wherein providing the correlation data to the FCC causes the FCC to provide a control signal to one or more actuators according to the correlation data (“In response to inputs from the sensors 122 and inputs 126 , the FCC 124 transmits signals to various subsystems of the aircraft 10. Flight control system 120 may include a rotor interface 128 configured to receive commands from the FCC 124 and control one or more actuators , such as a mechanical hydraulic or electric actuators , for the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0050]-[0051]).

Regarding claim 11, Garcia teaches the mode analysis system of Claim 9, wherein the result data is the decomposed mode data (“In an embodiment , inputs 126 including cyclic , collective , pitch rate , and throttle commands that may result in the rotor interface 128 driving the one or more actuators to adjust upper and lower swash plate assemblies ( not depicted ) for pitch control of the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0051]), and wherein providing the decomposed mode data to the FCC causes the FCC to generate correlation data that associates the fundamental modes with one or more rotorcraft parameters associated with the one or more actuators and further to provide a control signal to one or more actuators according to the correlation data (“In response to inputs from the sensors 122 and inputs 126 , the FCC 124 transmits signals to various subsystems of the aircraft 10. Flight control system 120 may include a rotor interface 128 configured to receive commands from the FCC 124 and control one or more actuators , such as a mechanical hydraulic or electric actuators , for the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0050]-[0051]).

Regarding claim 12, Garcia teaches the mode analysis system of Claim 9, but does not expressly disclose wherein the instructions for transforming the mode sensor data from the time domain into frequency domain mode sensor data include instructions for transforming the mode sensor data from the time domain into the frequency domain mode sensor data sing a Fourier transform; and wherein the instructions for transforming the decomposed frequency domain data into the decomposed mode data in the time domain include instructions for transforming the decomposed frequency domain data into the decomposed mode data in the time domain using an inverse Fourier transform.
However, in an analogous aircraft control system art, Bechhoefer teaches wherein the instructions for transforming the mode sensor data from a time domain into frequency domain mode sensor data (“Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]) include instructions for transforming the mode sensor data from the time domain into the frequency domain mode sensor data using a Fourier transform (“Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]; “The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]); and wherein the instructions for transforming the decomposed frequency domain data into the decomposed mode data in the time domain include instructions for transforming the decomposed frequency domain data into the decomposed mode data in the time domain using an inverse Fourier transform (“The RTB technique solves a series of simultaneous equations for the general problem in the frequency domain (i.e. Fourier transformed) for each adjustment order, over all sensors and flight regimes and is represented by the following equation for analyzing the vibrations as well as the effect of adjustments to the blades…All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0062] & [0067]; thus using sensor data transformed into the frequency and time domain, then inversely transformed for control adjustment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia modified by Bechhoefer wherein the instructions for transforming the mode sensor data from the time domain into frequency domain mode sensor data include instructions for transforming the mode sensor data from the time domain into the frequency domain mode sensor data sing a Fourier transform; and wherein the instructions for transforming the decomposed frequency domain data into the decomposed mode data in the time domain include instructions for transforming the decomposed frequency domain data into the decomposed mode data in the time domain using an inverse Fourier transform, as taught by Bechhoefer, since it was a known mathematical process for smoothing rotor blade vibrations.

Regarding claim 13, Garcia as modified by Bechhoefer teaches the mode analysis system of Claim 12. Further Bechhoefer teaches wherein the instructions for generating decomposed frequency domain data include instructions to perform the frequency domain inverse transformation by multiplying a first matrix having the frequency domain mode sensor data by an inverse transformation matrix, wherein a result of the multiplying is a second matrix having the decomposed frequency domain data (See Paras. [0095]-[0097]: “Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22 where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment. The effect of the real blade adjustment is: A=Fa, V=U-XA EQUATIONS 23A and 23B. Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia as modified by Bechhoefer wherein the instructions for generating decomposed frequency domain data include instructions to perform the frequency domain inverse transformation by multiplying a first matrix having the frequency domain mode sensor data by an inverse transformation matrix, wherein a result of the multiplying is a second matrix having the decomposed frequency domain data, as further taught by Bechhoefer, since it was a known mathematical process for transforming matrices of data of rotor blade vibrations.

Regarding claim 14, Garcia teaches the mode analysis system of Claim 9, but does not expressly disclose wherein the program further includes instructions to buffer the mode sensor data as the mode sensor data is received from the one or more mode sensors; and wherein the instructions for decomposing the mode sensor data include instructions for using a real-time process for decomposing the mode sensor data into the decomposed mode data.
However, Bechhoefer teaches wherein the mode analysis system is operable to buffer the mode sensor data as the mode sensor data is received by the mode analysis system from the one or more mode sensors (“The tachometer signal (or multiple tachometer signals, depending upon the specific implementation) are applied to a pulse shape filter 86 which buffers and provides a low pass filtering of the signal(s) from the tachometer”, Para. [0038]), and to use a real-time process to decompose the mode sensor data into the decomposed mode data (“The output of the pulse shape filter 86 is provided to a step gain 87 and the output of the step gain 87 is provided to an A/D converter 88. As with the sensor signals, the step gain 87 and the A/D converter 88 cooperate to provide an efficient range of signal. The output of the A/D converter 88 and the output of the high speed A/D converter 84 are combined to provide the digital signal output of the signal conditioner 80. Thus, the output of the signal conditioner 80 is the sampled sensor signals and sampled tachometer signal in digital form. The signal processor 90 receives the output from the signal conditioner 80…The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Paras. [0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia wherein the program further includes instructions to buffer the mode sensor data as the mode sensor data is received from the one or more mode sensors; and wherein the instructions for decomposing the mode sensor data include instructions for using a real-time process for decomposing the mode sensor data into the decomposed mode data, as taught by Bechhoefer, since it was a known mathematical process for smoothing rotor blade vibrations using buffer and filtered data.

Regarding claim 16, Garcia teaches a method for controlling an aircraft, comprising: receiving mode sensor data from one or more mode sensors (Fig. 6, “sensors”, 122; Fig. 9, “sensors”, 302), the mode sensor data indicating movement of structural elements of a rotorcraft associated with the one or more mode sensors (“The I / O interface 140 can include a variety of input interfaces , output interfaces , communication interfaces and support circuitry to acquire data from the sensors 122 , inputs 126 , and other sources ( not depicted ) and communicate with the rotor interface 128”, para. [0055]); decomposing the mode sensor data into decomposed mode data associated with fundamental modes of the structural elements (“AVC controller 300 provides control signals to the AVC actuators 304 to generate forces to reduce the vibration sensed by the AVC sensors 302. Control signals to the AVC actuators 304 may vary in magnitude and frequency to cancel vibrations in aircraft 10”, Para. [0079]); providing, to a flight control computer (FCC) disposed on the aircraft and connected to one or more actuators, result data associated with the decomposed mode data; and providing, by the FCC, a control signal to the one or more actuators according to an association between the decomposed mode data and one or more rotorcraft parameters associated with the one or more actuators (“The FCC 124 includes a processing system 134 that applies models and control laws to augment commands based on aircraft state data . The processing system 134 includes processing circuitry 136 , memory 138 , and an input / output ( I / O ) interface 140…The I / O interface 140 can include a variety of input interfaces, output interfaces, communication interfaces and support circuitry to acquire data from the sensors 122, inputs 126, and other sources ( not depicted ) and communicate with the rotor interface 128, the translation thrust interface 130, tail faring interface 132, engine interface 133, and other subsystem”, Para. [0055]; rotor interface specifically discussed in Para. [0056]).
Garcia does not expressly disclose wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data; generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transform the decomposed frequency domain data into the decomposed mode data in the time domain.
However, in an analogous aircraft system control system, measurement system, and monitoring system art, Bechhoefer teaches wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data (“The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]); generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix (“All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0067]; “Once an appropriate value for A is found, it is necessary to convert the calculated adjustment, which is expressed in the A matrix in the Fourier domain, back to a real adjustment. This may be performed by multiplying the A matrix by an inverse DFT matrix, where each of the rows of the inverse DFT matrix correspond to the blade to be adjusted and each of the columns corresponds to the adjustment type”, Para. [0090]); and transform the decomposed frequency domain data into the decomposed mode data in the time domain (“Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22; where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment”, Para. [0095]; “Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia, wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data; generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix; and transform the decomposed frequency domain data into the decomposed mode data in the time domain, as taught by Bechhoefer, since it was a known mathematical process for smoothing/reducing rotor blade vibrations.


Regarding claim 17, Garcia and Bechhoefer teaches the method of Claim 16, but does not expressly disclose wherein the decomposing the mode sensor data comprises: transforming the mode sensor data from a time domain into frequency domain mode sensor data comprises transforming the mode sensor data from the time domain into the frequency domain mode sensor data using a Fourier transform; and wherein transforming the decomposed frequency domain data into the decomposed mode data in the time domain comprises transforming the decomposed frequency domain data into the decomposed mode data in the time domain using an inverses Fourier transform.
However, in an analogous aircraft control system art, Bechhoefer teaches wherein the transforming the mode sensor data from a time domain into frequency domain mode sensor data (“Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]), comprises transforming the mode sensor data from the time domain into the frequency domain mode sensor data using a Fourier transform (“Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]; “The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]), and wherein transforming the decomposed frequency domain data into the decomposed mode data in the time domain comprises transforming the decomposed frequency domain data into the decomposed mode data in the time domain using an inverses Fourier transform (“The RTB technique solves a series of simultaneous equations for the general problem in the frequency domain (i.e. Fourier transformed) for each adjustment order, over all sensors and flight regimes and is represented by the following equation for analyzing the vibrations as well as the effect of adjustments to the blades…All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0062] & [0067]; thus using sensor data transformed into the frequency and time domain, then inversely transformed for control adjustment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia and Bechhoefer wherein the decomposing the mode sensor data comprises: transforming the mode sensor data from a time domain into frequency domain mode sensor data comprises transforming the mode sensor data from the time domain into the frequency domain mode sensor data using a Fourier transform; and wherein transforming the decomposed frequency domain data into the decomposed mode data in the time domain comprises transforming the decomposed frequency domain data into the decomposed mode data in the time domain using an inverses Fourier transform, as taught by Bechhoefer, since it was a known mathematical process for smoothing rotor blade vibrations.

Regarding claim 18, Garcia as modified by Bechhoefer teaches the method of Claim 17. Further Bechhoefer teaches wherein the instructions for generating decomposed frequency domain data include instructions to perform the frequency domain inverse transformation by multiplying a first matrix having the frequency domain mode sensor data by an inverse transformation matrix, wherein a result of the multiplying is a second matrix having the decomposed frequency domain data (See Paras. [0095]-[0097]: “Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22 where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment. The effect of the real blade adjustment is: A=Fa, V=U-XA EQUATIONS 23A and 23B. Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia as modified by Bechhoefer wherein the instructions for generating decomposed frequency domain data include instructions to perform the frequency domain inverse transformation by multiplying a first matrix having the frequency domain mode sensor data by an inverse transformation matrix, wherein a result of the multiplying is a second matrix having the decomposed frequency domain data, as further taught by Bechhoefer, since it was a known mathematical process for transforming matrices of data of rotor blade vibrations.

Regarding claim 19, Garcia as modified by Bechhoefer teaches the method of Claim 16, but does not expressly disclose wherein the receiving mode sensor data from one or more mode sensor comprises buffering the mode sensor data as the mode sensor data is received from the one or more mode sensors; and wherein the decomposing the mode sensor data into the decomposed mode data comprises the decomposing the mode sensor data into the decomposed mode data using a real- time decomposition process.
However, Bechhoefer teaches wherein the mode analysis system is operable to buffer the mode sensor data as the mode sensor data is received by from the one or more mode sensors (“The tachometer signal (or multiple tachometer signals, depending upon the specific implementation) are applied to a pulse shape filter 86 which buffers and provides a low pass filtering of the signal(s) from the tachometer”, Para. [0038]), and to use a real-time process to decompose the mode sensor data into the decomposed mode data (“The output of the pulse shape filter 86 is provided to a step gain 87 and the output of the step gain 87 is provided to an A/D converter 88. As with the sensor signals, the step gain 87 and the A/D converter 88 cooperate to provide an efficient range of signal. The output of the A/D converter 88 and the output of the high speed A/D converter 84 are combined to provide the digital signal output of the signal conditioner 80. Thus, the output of the signal conditioner 80 is the sampled sensor signals and sampled tachometer signal in digital form. The signal processor 90 receives the output from the signal conditioner 80…The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Paras. [0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia as modified by Bechhoefer wherein the receiving mode sensor data from one or more mode sensor comprises buffering the mode sensor data as the mode sensor data is received by the mode analysis system from the one or more mode sensors; and wherein the decomposing the mode sensor data into the decomposed mode data comprises the decomposing the mode sensor data into the decomposed mode data using a real- time decomposition process, as taught by Bechhoefer, since it was a known mathematical process for smoothing rotor blade vibrations using buffer and filtered data.

Claims 6-8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2017/0267338 A1) in view of Bechhoefer et al. (US 20110191040 A1), further in view of Schank (US 8955792 B2).

Regarding claim 6, Garcia as modified by Bechhoefer teaches the system of Claim 1, but does not expressly disclose wherein the one or more mode sensors comprises a plurality of mode sensors, wherein each mode sensor of the plurality of mode sensors is connected to a lead-lag damper on a rotor having a plurality of rotor blades, and is operable to measure a movement of a respective rotor blade of the plurality of rotor blades; wherein the decomposed mode data is decomposed rotor mode data associated with a plurality of modes of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors; and wherein the mode analysis system is operable to decompose the mode sensor data into the decomposed rotor mode data according to phasing of blades of the plurality of rotor blades.
However, in an analogous aircraft vibration control art, Schank teaches wherein the one or more mode sensors (Figs. 4A-4B, “sensors”, 320) comprises a plurality of mode sensors (Fig. 8, “sensors”, 321-329), wherein each mode sensor of the plurality of mode sensors is connected (Fig. 4A, “bearing mount”, 235) to a lead-lag damper (Fig. 4A, “elastomeric bearing”, 250) on a rotor (Fig. 4A; “rotor system”, 200) having a plurality of rotor blades (Fig. 4A, “blade”, 140), and is operable to measure a movement of a respective rotor blade of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft (“mapping repository 440 may be populated using a learning tool, such as an Artificial Neural Network (ANN) tool. An ANN may represent a mathematical model or computational model that is inspired by the structure and/or functional aspects of biological neural networks. An ANN may include of an interconnected group of artificial neurons and may process information using a connectionist approach to computation. In some cases, an ANN is an adaptive system that changes its structure based on external or internal information that flows through the network during the learning phase”, Col. 9, Lines 55-65) associated with the one or more mode sensors (Fig. 4A, “position determination system”, 300; comprising of “magnets” 310 and “sensors” 320); wherein the decomposed mode data is decomposed rotor mode data associated with a plurality of modes of the plurality of rotor blades (“In the example of FIGS. 4A and 4B, sensors 320 are Hall-effect sensors. Hall-effect sensors are transducers that vary their output voltage in response to a magnetic field. In the example of FIGS. 4A and 4B, each sensor 320 may vary its output voltage based on the magnetic field produced by magnets 310. Because the magnetic field produced by magnets 310 is stronger near magnets 310 and weaker away from magnets 310, the value of the voltage output of each sensor 320 may depend on its proximity to magnets 310. In this manner, each voltage output from sensors 320 may indicate the position of magnets 310 from sensors 320”, Col. 4, Lines 41-51); and wherein the mode analysis system is operable to decompose the mode sensor data into the decomposed rotor mode data according to phasing of blades of the plurality of rotor blades (“In addition to determining the lead-lag position, flapping position, and feathering position of blade 140, an array of sensors may also determine the CF position of blade 140. As explained above with regard to FIG. 7B, the absolute value of the voltage change increases closer to magnets 312 and 314 and decreases away from magnets 312 and 314. Thus, the magnitude of the voltage measurements from the array of sensors 321-329 may identify the distance between magnets 310 and sensors 320. This distance between magnets 310 and sensors 320 may reflect how far grip 230 has moved as a result of compression of elastomeric bearing 250 due to CF forces”, Col. 7, Lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia and Bechhoefer wherein the one or more mode sensors comprises a plurality of mode sensors, wherein each mode sensor of the plurality of mode sensors is connected to a lead-lag damper on a rotor having a plurality of rotor blades, and is operable to measure a movement of a respective rotor blade of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors; wherein the decomposed mode data is decomposed rotor mode data associated with a plurality of modes of the plurality of rotor blades; and wherein the mode analysis system is operable to decompose the mode sensor data into the decomposed rotor mode data according to phasing of blades of the plurality of rotor blades, as taught by Schank, since a “technical advantage of one embodiment may include the capability to measure how rotor blades move in response to forces such as lead-lag forces, flapping forces, feathering forces, and centrifugal forces” (Schank, Col. 1, Lines 28-32).

Regarding claim 7, Garcia as modified by Bechhoefer, further modified by Schank teaches the system of Claim 6. Further, Schank teaches wherein a number of modes (Fig. 4A, “sensors”, 320) in the plurality of modes is the same as a number of rotor blades in the plurality of rotor blades (Fig. 4b shows each “sensor” 320 corresponds to each respective “blade” 230).

Regarding claim 8, Garcia as modified by Bechhoefer, further modified by Schank teaches the system of Claim 7. Further, Garcia teaches wherein the plurality of modes comprises at least a collective mode, a regressing cyclic mode and an advancing cyclic mode (“In an embodiment, inputs 126 including cyclic , collective , pitch rate , and throttle commands that may result in the rotor interface 128 driving the one or more actuators to adjust upper and lower swash plate assemblies (not depicted) for pitch control of the upper rotor assembly 28 and lower rotor assembly 32… the upper rotor assembly 28 and lower rotor assembly 32 . The rotor interface 128 can manipulate the upper rotor assembly 28 and lower rotor assembly 32 independently. This allows different collective and cyclic commands to be provided to the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0051]).
Garcia, Bechhoefer, and Schank is silent on the different cyclic modes.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia as modified by Bechhoefer, further modified by Schank to further include a regressing cyclic mode and an advancing cyclic mode, since Garcia further discusses “differential pitch control also includes differential cyclic pitch control , where the upper rotor assembly 28 has a cyclic pitch different than the cyclic pitch of the lower rotor assembly 32 , in magnitude , axis of orientation (e.g., longitudinal or lateral ) and/or direction” (Garcia, Para. [0056]), which would include both the advancing and the regression cyclic pitch of each rotor assembly, with respect to one another.

Regarding claim 15, Garcia as modified by Bechhoefer teaches the mode analysis system of Claim 9. Further, Garcia teaches wherein the plurality of fundamental modes comprises a collective mode and a cyclic mode (“In an embodiment, inputs 126 including cyclic , collective , pitch rate , and throttle commands that may result in the rotor interface 128 driving the one or more actuators to adjust upper and lower swash plate assemblies (not depicted) for pitch control of the upper rotor assembly 28 and lower rotor assembly 32… the upper rotor assembly 28 and lower rotor assembly 32 . The rotor interface 128 can manipulate the upper rotor assembly 28 and lower rotor assembly 32 independently. This allows different collective and cyclic commands to be provided to the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0051]).
Garcia and Bechhoefer is silent on the different cyclic modes.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia as modified by Bechhoefer, further modified by Schank to further include a regressing cyclic mode and an advancing cyclic mode, since Garcia further discusses “differential pitch control also includes differential cyclic pitch control , where the upper rotor assembly 28 has a cyclic pitch different than the cyclic pitch of the lower rotor assembly 32 , in magnitude , axis of orientation (e.g., longitudinal or lateral ) and/or direction” (Garcia, Para. [0056]), which would include both the advancing and the regression cyclic pitch of each rotor assembly, with respect to one another.
Garcia does not expressly disclose wherein the mode sensor data received from the one or more mode sensors indicates movement of lead-lag dampers associated with rotor blades on a rotor having a plurality of rotor blades; and wherein the instructions for decomposing the mode sensor data into decomposed mode data includes instructions for decomposing the mode sensor data into decomposed mode data associated with a plurality of fundamental modes of the plurality of rotor blades according to phasing of blades of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors, wherein a number of modes in the plurality of fundamental modes is the same as a number of rotor blades in the plurality of rotor blades.
However, in an analogous aircraft vibration control art, Schank teaches wherein the one or more mode sensors (Figs. 4A-4B, “sensors”, 320) comprises a plurality of mode sensors (Fig. 8, “sensors”, 321-329), wherein each mode sensor of the plurality of mode sensors is connected (Fig. 4A, “bearing mount”, 235) to a lead-lag damper (Fig. 4A, “elastomeric bearing”, 250) on a rotor (Fig. 4A; “rotor system”, 200) having a plurality of rotor blades (Fig. 4A, “blade”, 140), and is operable to measure a movement of a respective rotor blade of the plurality of rotor blades (Fig. 4A, “position determination system”, 300; comprising of “magnets” 310 and “sensors” 320); wherein the decomposed mode data is decomposed rotor mode data associated with a plurality of modes of the plurality of rotor blades (“In the example of FIGS. 4A and 4B, sensors 320 are Hall-effect sensors. Hall-effect sensors are transducers that vary their output voltage in response to a magnetic field. In the example of FIGS. 4A and 4B, each sensor 320 may vary its output voltage based on the magnetic field produced by magnets 310. Because the magnetic field produced by magnets 310 is stronger near magnets 310 and weaker away from magnets 310, the value of the voltage output of each sensor 320 may depend on its proximity to magnets 310. In this manner, each voltage output from sensors 320 may indicate the position of magnets 310 from sensors 320”, Col. 4, Lines 41-51); and wherein the mode analysis system is operable to decompose the mode sensor data into the decomposed rotor mode data according to phasing of blades of the plurality of rotor blades (“In addition to determining the lead-lag position, flapping position, and feathering position of blade 140, an array of sensors may also determine the CF position of blade 140. As explained above with regard to FIG. 7B, the absolute value of the voltage change increases closer to magnets 312 and 314 and decreases away from magnets 312 and 314. Thus, the magnitude of the voltage measurements from the array of sensors 321-329 may identify the distance between magnets 310 and sensors 320. This distance between magnets 310 and sensors 320 may reflect how far grip 230 has moved as a result of compression of elastomeric bearing 250 due to CF forces”, Col. 7, Lines 1-11), wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft (“mapping repository 440 may be populated using a learning tool, such as an Artificial Neural Network (ANN) tool. An ANN may represent a mathematical model or computational model that is inspired by the structure and/or functional aspects of biological neural networks. An ANN may include of an interconnected group of artificial neurons and may process information using a connectionist approach to computation. In some cases, an ANN is an adaptive system that changes its structure based on external or internal information that flows through the network during the learning phase”, Col. 9, Lines 55-65) associated with the one or more mode sensors (Fig. 4A, “position determination system”, 300; comprising of “magnets” 310 and “sensors” 320), wherein a number of modes (Fig. 4A, “sensors”, 320) in the plurality of modes is the same as a number of rotor blades in the plurality of rotor blades (Fig. 4b shows each “sensor” 320 corresponds to each respective “blade” 230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Garcia wherein the mode sensor data received from the one or more mode sensors indicates movement of lead-lag dampers associated with rotor blades on a rotor having a plurality of rotor blades; and wherein the instructions for decomposing the mode sensor data into decomposed mode data includes instructions for decomposing the mode sensor data into decomposed mode data associated with a plurality of fundamental modes of the plurality of rotor blades according to phasing of blades of the plurality of rotor blades, wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors, wherein a number of modes in the plurality of fundamental modes is the same as a number of rotor blades in the plurality of rotor blades, as taught by Schank, to provide a “technical advantage of one embodiment may include the capability to measure how rotor blades move in response to forces such as lead-lag forces, flapping forces, feathering forces, and centrifugal forces” (Schank, Col. 1, Lines 28-32).

Regarding claim 20, Garcia teaches the method of claim 16. Further, Garcia teaches Further, Garcia teaches wherein the plurality of fundamental modes comprises a collective mode and a cyclic mode (“In an embodiment, inputs 126 including cyclic , collective , pitch rate , and throttle commands that may result in the rotor interface 128 driving the one or more actuators to adjust upper and lower swash plate assemblies (not depicted) for pitch control of the upper rotor assembly 28 and lower rotor assembly 32… the upper rotor assembly 28 and lower rotor assembly 32 . The rotor interface 128 can manipulate the upper rotor assembly 28 and lower rotor assembly 32 independently. This allows different collective and cyclic commands to be provided to the upper rotor assembly 28 and lower rotor assembly 32”, Para. [0051]).
Garcia and Bechhoefer is silent on different cyclic modes. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia as modified by Schank to further include a regressing cyclic mode and an advancing cyclic mode, since Garcia further discusses “differential pitch control also includes differential cyclic pitch control , where the upper rotor assembly 28 has a cyclic pitch different than the cyclic pitch of the lower rotor assembly 32 , in magnitude , axis of orientation (e.g., longitudinal or lateral ) and/or direction” (Garcia, Para. [0056]), which would include both the advancing and the regression cyclic pitch of each rotor assembly, with respect to one another.
Garcia and Bechhoefer does not expressly disclose wherein the mode sensor data received from the one or more mode sensors indicates movement of lead-lag dampers associated with rotor blades on a rotor having a plurality of rotor blades; and wherein the instructions for decomposing the mode sensor data into decomposed mode data includes instructions for decomposing the mode sensor data into decomposed mode data associated with a plurality of fundamental modes of the plurality of rotor blades according to phasing of blades of the plurality of rotor blades, wherein each mode of the plurality of fundamental modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors, wherein a number of modes in the plurality of fundamental modes is the same as a number of rotor blades in the plurality of rotor blades.
However, in an analogous aircraft vibration control art, Schank teaches wherein the one or more mode sensors (Figs. 4A-4B, “sensors”, 320) comprises a plurality of mode sensors (Fig. 8, “sensors”, 321-329), wherein each mode sensor of the plurality of mode sensors is connected (Fig. 4A, “bearing mount”, 235) to a lead-lag damper (Fig. 4A, “elastomeric bearing”, 250) on a rotor (Fig. 4A; “rotor system”, 200) having a plurality of rotor blades (Fig. 4A, “blade”, 140), and is operable to measure a movement of a respective rotor blade of the plurality of rotor blades (Fig. 4A, “position determination system”, 300; comprising of “magnets” 310 and “sensors” 320); wherein the decomposed mode data is decomposed rotor mode data associated with a plurality of modes of the plurality of rotor blades (“In the example of FIGS. 4A and 4B, sensors 320 are Hall-effect sensors. Hall-effect sensors are transducers that vary their output voltage in response to a magnetic field. In the example of FIGS. 4A and 4B, each sensor 320 may vary its output voltage based on the magnetic field produced by magnets 310. Because the magnetic field produced by magnets 310 is stronger near magnets 310 and weaker away from magnets 310, the value of the voltage output of each sensor 320 may depend on its proximity to magnets 310. In this manner, each voltage output from sensors 320 may indicate the position of magnets 310 from sensors 320”, Col. 4, Lines 41-51); and wherein the mode analysis system is operable to decompose the mode sensor data into the decomposed rotor mode data according to phasing of blades of the plurality of rotor blades (“In addition to determining the lead-lag position, flapping position, and feathering position of blade 140, an array of sensors may also determine the CF position of blade 140. As explained above with regard to FIG. 7B, the absolute value of the voltage change increases closer to magnets 312 and 314 and decreases away from magnets 312 and 314. Thus, the magnitude of the voltage measurements from the array of sensors 321-329 may identify the distance between magnets 310 and sensors 320. This distance between magnets 310 and sensors 320 may reflect how far grip 230 has moved as a result of compression of elastomeric bearing 250 due to CF forces”, Col. 7, Lines 1-11) wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft (“mapping repository 440 may be populated using a learning tool, such as an Artificial Neural Network (ANN) tool. An ANN may represent a mathematical model or computational model that is inspired by the structure and/or functional aspects of biological neural networks. An ANN may include of an interconnected group of artificial neurons and may process information using a connectionist approach to computation. In some cases, an ANN is an adaptive system that changes its structure based on external or internal information that flows through the network during the learning phase”, Col. 9, Lines 55-65) associated with the one or more mode sensors (Fig. 4A, “position determination system”, 300; comprising of “magnets” 310 and “sensors” 320); wherein a number of modes (Fig. 4A, “sensors”, 320) in the plurality of modes is the same as a number of rotor blades in the plurality of rotor blades (Fig. 4b shows each “sensor” 320 corresponds to each respective “blade” 230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia and Bechhoefer wherein the mode sensor data received from the one or more mode sensors indicates movement of lead-lag dampers associated with rotor blades on a rotor having a plurality of rotor blades; and wherein the instructions for decomposing the mode sensor data into decomposed mode data includes instructions for decomposing the mode sensor data into decomposed mode data associated with a plurality of fundamental modes of the plurality of rotor blades according to phasing of blades of the plurality of rotor blades, wherein each mode of the plurality of fundamental modes is a structural mode of the fundamental modes of the structural elements of the aircraft associated with the one or more mode sensors, wherein a number of modes in the plurality of fundamental modes is the same as a number of rotor blades in the plurality of rotor blades, as taught by Schank, to provide a “technical advantage of one embodiment may include the capability to measure how rotor blades move in response to forces such as lead-lag forces, flapping forces, feathering forces, and centrifugal forces” (Schank, Col. 1, Lines 28-32).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.

In response to applicant’s argument that the prior art references do not disclose the amended limitations in the claims, it is noted that Bechhoefer further teaches wherein the mode analysis system being operable to decompose the mode sensor data comprises the mode analysis system being operable to: transform the mode sensor data from a time domain into frequency domain mode sensor data (“The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]); generate decomposed frequency domain data by performing a frequency domain inverse transformation on the frequency domain mode sensor data according to an inverse transformation matrix (“All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0067]; “Once an appropriate value for A is found, it is necessary to convert the calculated adjustment, which is expressed in the A matrix in the Fourier domain, back to a real adjustment. This may be performed by multiplying the A matrix by an inverse DFT matrix, where each of the rows of the inverse DFT matrix correspond to the blade to be adjusted and each of the columns corresponds to the adjustment type”, Para. [0090]); and transform the decomposed frequency domain data into the decomposed mode data in the time domain (“Real blade changes or adjustments are calculated for an adjustment type across N-1 shaft orders. The real blade adjustment is calculated as: a=F.sub.i,j.sup.-1A EQUATION 22; where A is the optimal DFT adjustment (e.g., such as may be determined in accordance with EQUATION 9 and associated constraint of EQUATION 14 as described above), F.sub.i,j is a partition of the DFT matrix, and a is the real blade adjustment”, Para. [0095]; “Unless all N-1 adjustments are made for those adjustment types affected by blade flapping (e.g., for PCRs and tabs), there will be a change to the shaft order vibrations that are not optimized. It should be noted that the partition of the DFT matrix selected for conversion varies depending on the possible solutions considered. Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]). 
Additionally, Bechhoefer further teaches wherein the mode analysis system is further operable to transform the mode sensor data from a time domain into the frequency domain mode sensor data using a Fourier transform (“Note that in the Fourier or frequency domain, A is a periodic vector and in the time domain, "a" represents the real adjustments”, Para. [0097]; “The signal processor 90 performs a Fast Fourier transform (FFT) on the input provided thereto from the signal conditioner 80. The FFT converts the time domain data from the six sensors to corresponding Fourier coefficients at a selectable number of harmonics of the 1/rev fundamental. The rotation signal from the tachometer is used to determine amplitude and phase of the fundamental frequencies, which are multiples of the rotation rate of the blades 16”, Para. [0040]), and to transform the decomposed frequency domain data into the decomposed mode data in the time domain using an inverse Fourier transform (“The RTB technique solves a series of simultaneous equations for the general problem in the frequency domain (i.e. Fourier transformed) for each adjustment order, over all sensors and flight regimes and is represented by the following equation for analyzing the vibrations as well as the effect of adjustments to the blades…All of the quantities are multi-valued and thus are represented as matrices. The values for X are determined in a manner consistent with that described above for empirically determining the effect of adjustments on acceleration (vibration). It also generally be noted that capital letters such as used in connection with EQUATION 9 and others herein, are used in connection with the Fourier domain and a term in lowercase for the time domain (e.g., a=F.sup.-1A, F.sup.-1 representing an inverse DFT (Discrete Fourier Transform) matrix as described elsewhere herein for conversions between the frequency and time domains)”, Para. [0062] & [0067]; thus using sensor data transformed into the frequency and time domain, then inversely transformed for control adjustment).
Lastly, Schank teaches wherein each mode of the plurality of modes is a structural mode of the fundamental modes of the structural elements of the aircraft (“mapping repository 440 may be populated using a learning tool, such as an Artificial Neural Network (ANN) tool. An ANN may represent a mathematical model or computational model that is inspired by the structure and/or functional aspects of biological neural networks. An ANN may include of an interconnected group of artificial neurons and may process information using a connectionist approach to computation. In some cases, an ANN is an adaptive system that changes its structure based on external or internal information that flows through the network during the learning phase”, Col. 9, Lines 55-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Garcia, as taught by Bechhoefer and Schank, since it was a known mathematical process for smoothing rotor blade vibrations and to provide a “technical advantage of one embodiment may include the capability to measure how rotor blades move in response to forces such as lead-lag forces, flapping forces, feathering forces, and centrifugal forces” (Schank, Col. 1, Lines 28-32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647